UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6415


TERRY JOEL BURGESS,

                Plaintiff - Appellant,

          v.

BRUCE KELLY HAMM; BRENDA DUDLEY; TEZRA EGLETON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-ct-03170-BO)


Submitted:   May 26, 2011                  Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Joel Burgess, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terry     Joel     Burgess    seeks     to    appeal      the   district

court’s      order     dismissing    his    42    U.S.C.     § 1983     complaint   as

frivolous.        We    dismiss     the    appeal    for    lack   of    jurisdiction

because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on February 4, 2011.             The notice of appeal was filed, at the

earliest, on March 17, 2011. *             Because Burgess failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                       We dispense with

oral       argument    because    the     facts     and    legal   contentions      are




       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266, 276 (1988).



                                            2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3